Citation Nr: 0409875	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to the initial assignment of a rating in excess of 
10 percent for service-connected tinnitus.    

2.  Entitlement to the initial assignment of a compensable rating 
for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to January 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, which granted service connection for tinnitus 
with an evaluation of 10 percent effective February 1, 1995; and 
granted service connection for hemorrhoids with an evaluation of 
zero percent effective February 1, 1995.  

The veteran's claim for the assignment of a compensable rating for 
hemorrhoids is addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in this 
decision has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claim, obtained all relevant 
evidence designated by the veteran, and provided a VA examination 
in order to assist in substantiating the claims.  

2.  The veteran is in receipt of the maximum schedular evaluation 
of 10 percent provided for tinnitus, and an exceptional or unusual 
disability picture such as to render impractical the application 
of the regular schedular standards has not been shown. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 
4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the Board 
finds that VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  The Board concludes that the discussions in the 
December 1995 rating decision, the May 1998 and October 2002 
Statements of the Case, the July 2002 and February 2003 
Supplemental Statements of the Case, and letters sent to the 
veteran by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for the assignment of a 
higher rating for tinnitus, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, letters 
from the RO to the veteran dated November 2001, April 2003, and 
January 2004 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit private 
evidence in support of his claim; and that he could have the RO 
obtain VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  VCAA notice was not provided to the veteran before the 
RO decision that was the subject of this appeal.  However, the RO 
decision that is the subject of this appeal was in December 1995, 
years before the enactment of VCAA.  The RO obviously could not 
inform the veteran of law that did not exist.  Moreover, while the 
Court did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the time 
of the December 1995 RO decision, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  In its VCAA 
notice letter, Statements and Supplemental Statements of the Case, 
the RO informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing him 
that his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his appeal 
within 90 days of the date of the letter, or the date that the 
Board promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard, supra; see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals for 
Veteran's Claims' statement in Pelegrini that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of the 
notice provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further noted 
that section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The RO 
has obtained the veteran's service medical records.  In addition, 
as noted above, the RO contacted the veteran by November 2001, 
April 2003, and January 2004 letters and asked him to identify all 
medical providers who treated him for tinnitus and hemorrhoids.  
The RO has obtained all identified evidence.  Finally, in April 
2003 the veteran stated that he had no further evidence to submit 
and that he wished to waive the 60-day waiting period in order to 
expedite his appeal to the Board.  

As to any duty to provide an examination and/or seek a medical 
opinion for either issue, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements of 
the claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The current 10 percent rating is the maximum evaluation allowed 
for tinnitus.  Under these circumstances, there is no duty to 
provide another examination with regard to this issue.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As VA has fulfilled the duty to notify and assist, the Board finds 
that it can consider the merits of this appeal without prejudice 
to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose claims 
are prematurely denied short of the statutory one-year period 
provided for response.  However, the recently enacted Veterans 
Benefits Act of 2003 permits VA to adjudicate a claim within a 
year of receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003). 

Background

The veteran filed a claim for service connection for tinnitus in 
February 1995.  Service connection was granted in a December 1995 
rating decision.  The veteran was granted a 10 percent rating for 
tinnitus; he was notified of the decision in January 1996 and he 
filed his Notice of Disagreement in January 1997.  

Laws and Regulations

Disabilities must be reviewed in relation to their history. 38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor of 
the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity, 
38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, as this is an initial rating case, 
consideration must be given to higher "staged ratings" (i.e., 
different percentage ratings for different periods of time, based 
on the facts found) since the effective date of service connection 
(February 1, 1995).  Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as enumerated 
in the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The existence of recurrent tinnitus warrants a 10 percent rating.  
This represents the schedule's maximum rating.  38 C.F.R. § 4.87 
(Diagnostic Code 6260).  

Analysis

Diagnostic Code 6260 provides that tinnitus is rated 10 percent if 
it is recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
veteran is currently assigned the maximum schedular 10 percent 
rating for tinnitus.

The Board also notes that the rating schedule contemplates that 
tinnitus (like a number of other conditions listed in the rating 
schedule) is but a single disability, whether one or both ears are 
involved, and separate ratings per ear are not permitted.  See 68 
Fed.Reg. 25822 (2003); VAOPGCPREC 2-2003.

The Board has considered whether the case should be referred to 
the Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2003).  The 
veteran has submitted no supportive evidence indicating that his 
disability has interfered with his employment.  In addition, the 
evidence of record does not reflect frequent periods of 
hospitalization because of the service-connected tinnitus, or 
indicate that the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence shows that the manifestations 
of the disability are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that the 
average industrial impairment resulting from the tinnitus would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds that 
the criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence shows no 
distinct periods of time, since  the time service connection 
became effective in February 1995, during which the veteran's 
tinnitus has been more than 10 percent disabling, and thus higher 
staged ratings are not indicated.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 10 percent for tinnitus must be denied. See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is 
denied. 


REMAND

The Board notes that the most recent VA examination report of 
record relating the veteran's hemorrhoids is dated in June 1998, 
nearly six years ago.  Pursuant to 38 C.F.R. § 3.159(c)(4), when 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, the VA has a duty to provide 
the veteran with a medical examination.  Given the span of time 
between the veteran's most recent VA examination and the present, 
it is the Board's judgment that there is a duty to provide the 
veteran with another VA examination to determine the current level 
of the veteran's disability.  

The RO must also assure compliance with the requirements of the 
Veteran Claims assistance Act (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  In order to comply 
under the VCAA, the veteran must be notified as to what he must 
show to prevail in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

In view of the foregoing, this case is REMANDED to the RO for the 
following: 

1.  The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should provide the veteran written notification specific to his 
claim for the assignment of a rating in excess of 10 percent for 
hemorrhoids of the impact of the notification requirements on the 
claim.  

2.  The RO should contact the veteran for the purpose of 
determining if there are any medical records relating to 
evaluation or treatment for hemorrhoids since 1995 that have not 
been obtained.  Any records that are secured should be associated 
with the claims file.  

3.  The veteran should be afforded a VA examination for the 
purpose of determining the current status of his service-connected 
hemorrhoids, to include whether he has large or thrombotic 
hemorrhoids, which are irreducible, with excessive redundant 
tissue, evidencing frequent occurrences.                                  

4.  Thereafter, the RO should review the claims file and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  If further action is required, 
the RO should undertake it before further adjudication of the 
claim.  

5.  The RO should then re-adjudicate the issue of the assignment 
of an initial rating in excess of 10 percent for hemorrhoids.  The 
RO should consider any additional evidence added to the record 
since the February 2003 Supplemental Statement of the Case.  If 
the benefit sought on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a supplemental statement of the case, and they should be 
given the opportunity to respond thereto.  Thereafter, the case 
should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 

VA FORM
JUN 2003 (RS) 
 4597
Page 2




